It is ordered and adjudged by this court, that the judgment of the said court of common pleas of Delaware county in favor of said Alice Weiser for the sum of $187.75 and costs, and the judgment of the circuit court affirming the same, be and the same are hereby reversed, and the petition of said Alice Weiser dismissed, for the reason that she was surety on said notes and bound to pay the same, and the same having been paid even though out of her money, she has no right in law to recover such judgment from said William Thomas.
And it is further ordered and adjudged that the said judgments in favor of Margaret Jones, Martha Seigfried and Elizabeth Dildine against said William Thomas and the judgment of the circuit court affirming the same, be and the same hereby are affirmed..
And it is further ordered and adjudged that said Alice Weiser pay one-fourth of the costs made in this court, and in the circuit court and in the court of common pleas, and in default that execution issue therefor, and that said plaintiff in error pay three-fourths of the costs made in this court, and in the circuit court, and in default that execution issue therefor, and this cause is remanded to the court of common pleas for execution.